December 17 2015

              RULES FOR ADMISSION TO THE BAR OF MONTANA
                                                                                   Case Number: AF 11-0244


I.      Application Process
II.     Commission on Character and Fitness
III.    Board of Bar Examiners and Examination Requirements
IV.     Admission by Transfer of Uniform Bar Examination Score
V.      Admission on Motion
VI.     Pro Hac Vice Appearance
VII.    Multistate Professional Responsibility Examination
VIII.   Montana Law Seminar
IX.     Records and Confidentiality
X.      Admission Ceremony
XI.     Administration

I.      APPLICATION PROCESS
        A.    Administration
        Admission to the State Bar of Montana is governed by the Montana Supreme
        Court Commission on Character and Fitness and the Montana Supreme Court
        Board of Bar Examiners.         The State Bar of Montana Bar Admissions
        Administrator administers admission to the State Bar of Montana. An applicant
        who is aggrieved by the action of the Bar Admissions Administrator may request
        the action be reviewed by the Commission on Character and Fitness or the Board
        of Bar Examiners.    A decision of the Commission may be appealed to the
        Montana Supreme Court.
        B.    Methods of Admission
        Admission to the State Bar of Montana may be accomplished by four methods:
              1.     examination as provided in Rule III;
              2.     transfer of Uniform Bar Examination score from another jurisdiction
              as provided in Rule IV;
              3.     admission on motion as provided in Rule V; and
              4.     pro hac vice appearance as provided in Rule VI.
C.    Classification
The following applicants are eligible to apply for admission to the State Bar of
Montana:
      1.     a student applicant, who is an applicant who has never held a
      license to practice law. At the time of taking the Montana Uniform Bar
      Examination, a student applicant must have a Juris Doctor from a law
      school accredited by the American Bar Association at the time of
      graduation. An L.L.M. degree is not considered the equivalent of a Juris
      Doctor degree;
      2.     an attorney applicant, who is an applicant with a Juris Doctor from
      a law school accredited by the American Bar Association at the time of
      graduation, and who is admitted to practice law in another state, district, or
      territory of the United States. An L.L.M. degree is not considered the
      equivalent of a Juris Doctor degree; or
      3.     a resigned applicant, who is an applicant who was previously a
      member of the State Bar of Montana but resigned the Bar membership. To
      apply for reinstatement, resigned members shall petition the Montana
      Supreme Court and may be required to submit to a character and fitness
      investigation, supply the supporting documentation, and pay the application
      fee. Unless otherwise ordered by the Montana Supreme Court, resigned
      members will not be required to sit for any portion of the Montana Uniform
      Bar Examination.
D.    Application
      1.     Except for pro hac vice appearance, an applicant for admission shall
      prepare the application electronically using the National Conference of Bar
      Examiners online application. The National Conference of Bar Examiners
      Application for Montana must be completed online and printed, and for
      those applying for admission by examination, must be postmarked by the
      application filing deadline. Prior versions of the application will not be


                                     2
      accepted. In addition to completing the online application requirements, an
      applicant must mail to the Montana Bar Admissions Administrator a signed
      original application, the Montana Application Cover Sheet, and all
      documents required on the Application Checklist with the Montana
      application fee.
      2.     An applicant shall submit the supporting documents identified on the
      Admissions Checklist.
E.    Multistate Professional Responsibility Examination
Except for pro hac vice appearance, an applicant for admission must pass the
Multistate Professional Responsibility Examination as provided in Rule VII.
F.    Montana Law Seminar
Except for pro hac vice appearance, an applicant for admission must complete the
Montana Law Seminar provided in Rule VIII.
G.    Fees
      1.     The Montana Supreme Court shall set all Montana fees for bar
      admission.
      2.     Montana bar admission fees must be paid to the Montana Supreme
      Court Bar Admissions Administrator at the State Bar of Montana. The
      Montana application fee is nonrefundable and may not be credited for any
      reason, including but not limited to denial of admission, withdrawal of the
      application, or failure to pursue admission after application, regardless of
      the date of notification by the applicant or the Bar Admissions
      Administrator.
      3.     Fees associated with the National Conference of Bar Examiners
      character and fitness investigation and the Multistate Professional
      Responsibility Examination are separate from and in addition to Montana
      bar admission fees. They are set by and paid directly to the National
      Conference of Bar Examiners.




                                     3
4.    An applicant who is granted leave to file a late application shall pay
an additional late filing fee.    An applicant applying for deferral of
examination shall pay an additional deferral fee. An applicant applying for
reexamination shall pay all regular examination fees.
5.    (a) An applicant for admission on motion shall pay an application
fee of $2,500, which includes the Montana attorney application fee;
Montana Law Seminar registration fee; and the first year’s fees and
assessments, including assessments for the Office of Disciplinary Counsel,
Lawyers’ Fund, and annual attorney license. The State Bar of Montana
application fee does not include the fee for the character and fitness
investigation conducted by the National Conference of Bar Examiners.
      (b) The Montana attorney application fee must be waived for an
applicant for admission on motion who is employed by or has secured
employment with an Access to Justice Organization as defined in M. R.
Civ. P. 23(i) or is seeking admission to emeritus status. The applicant
must, however, pay the State Bar fees for new admittees and fees and
assessments for the Montana Law Seminar registration, the Office of
Disciplinary Counsel, Lawyers’ Fund, and annual attorney license, as
provided in (a). If the admitted applicant ceases to be employed by the
qualifying employer or transfers from emeritus to active status within two
years of the fee waiver, the admitted applicant shall notify the Bar
Admissions Administrator and must either pay the waived fees or
relinquish admission to the State Bar of Montana.
6.    Attorneys admitted pro hac vice shall pay an application fee and
continue to pay annual dues and fees each year for the term of the Montana
litigation or until such time that the Bar Admissions Administrator is
advised that the attorney has withdrawn from representation. However, an
attorney who is appearing pro bono, as defined under Rule 6.1 of the Rules
of Professional Conduct, may pay a one-time-only pro hac vice fee equal to


                              4
             the amount paid annually by active members of the Montana Bar.


II.    COMMISSION ON CHARACTER AND FITNESS
       A.    Composition, Nomination, and Appointment
       The Commission on Character and Fitness is appointed by the Montana Supreme
       Court and consists of nine members, six of whom must be licensed Montana
       attorneys and three of whom must be lay members, nominated by either the State
       Bar or the Montana Supreme Court. Each member serves until a successor is
       appointed.
       B.    Duties
       The Commission on Character and Fitness:
             1.       processes each application for admission to the State Bar of Montana
             and makes a determination of the character and fitness of each applicant
             pursuant to the Rules of Procedure of the Commission on Character and
             Fitness; and
             2.       administers pro hac vice appearances.


III.   BOARD OF BAR EXAMINERS AND EXAMINATION REQUIREMENTS
       A.    Composition and Appointment
       The Board is appointed by the Montana Supreme Court and consists of seven
       members. Each member serves until a successor is appointed.
       B.    Duties
       The Board:
             1.       administers the Montana Uniform Bar Examination. The Uniform
             Bar Examination consists of:
                      a.    the Multistate Essay Examination (MEE), a three-hour essay
                      examination consisting of questions developed by the National
                      Conference of Bar Examiners;




                                             5
             b.     the Multistate Performance Test (MPT), a three-hour
             examination consisting of two questions designed to test the
             applicant’s ability to use fundamental lawyering skills in a realistic
             situation; and
             c.     the   Multistate       Bar   Examination   (MBE),   a   six-hour
             multiple-choice examination developed by the National Conference
             of Bar Examiners.
      2.     grades the MEE and MPT. The Board may engage the services of
      active members of the State Bar of Montana to augment the grading
      performed by members of the Board if necessary. The MBE is graded by
      the National Conference of Bar Examiners in accordance with its
      established rules and procedures;
      3.     determines which applicants have passed the Uniform Bar
      Examination as provided in the Montana Board of Bar Examiners’ Rules;
      and
      4.     administers the Montana Law Seminar as provided in Rule VIII.
C.    Admission by Examination Requirements
All applicants by examination must:
      1.     be certified or conditionally certified by the Commission on
      Character and Fitness;
      2.     sit for and pass all components of the Montana Uniform Bar
      Examination in a single examination administration;
      3.     pass the Multistate Professional Responsibility Examination as
      provided in Rule VII; and
      4.     complete in-person attendance at the Montana Law Seminar as
      provided in Rule VIII.
D.    Date of Examinations




                                       6
The Uniform Bar Examination is administered twice annually on the dates and in
the locations directed by the Board as provided in the Montana Board of Bar
Examiners’ Rules.
E.     Deadlines for Filing Applications for Examination
The application filing deadline for the July administration of the Montana Uniform
Bar Examination is March 15 preceding the administration. The application filing
deadline for the February administration is the preceding October 1. Applications
must be postmarked or hand-delivered to the Bar Admissions Administrator on or
before the applicable deadline. Late applications will not be accepted without
leave from the Montana Supreme Court. If the Montana Supreme Court grants a
petition for late application, a late filing fee will be charged in addition to the
application fee.
F.     Registration
Prior to administration of the Uniform Bar Examination, the Bar Admissions
Administrator shall assign each applicant a number that will uniquely identify the
applicant throughout the examination process.        The assigned identification
numbers are confidential.    An identification number may not be provided to
anyone other than the Bar Admissions Administrator’s authorized staff prior to the
Board of Bar Examiners’ final pass/fail determination and report to the Montana
Supreme Court.
G.     Notification of Results
       1.     The Board of Bar Examiners shall file a report of the Uniform Bar
       Examination results with the Bar Admissions Administrator.         The Bar
       Admissions Administrator shall notify the applicants of the results by first
       class mail and by other means as the Board determines to be appropriate.
       2.     Five days following written notification to the applicants, the Bar
       Admissions Administrator shall file the Board of Bar Examiners’ report of
       the Uniform Bar Examination results with the Clerk of the Supreme Court.




                                     7
       3.      Upon completion of the entire examination process, including the
       Multistate Professional Responsibility Examination, the Bar Admissions
       Administrator shall notify the Clerk of the Supreme Court in writing of the
       names and addresses of the applicants to be admitted.
H.     Post-Examination Review
The Board of Bar Examiners’ pass/fail decisions are final and not subject to
additional substantive review once the report is filed with the Bar Admissions
Administrator. Successful applicants may not review their examination results.
Access to the MEE, MPT, and MBE examinations, point sheets and/or analysis is
governed by the policies set by the National Conference of Bar Examiners and the
Montana Board of Bar Examiners. In the event an unsuccessful applicant requests
to review the applicant’s own Uniform Bar Examination results for purposes of
preparing for reexamination, the review must be scheduled within sixty days after
the date of the Administrator’s mailed notice of the results to applicants.
I.     Limitation on Examinations
An applicant who has been unsuccessful in three attempts at the Uniform Bar
Examination must petition and be given permission by the Montana Supreme
Court before sitting for the examination again. The petition to the Court must
include a study plan and an explanation of the steps taken and to be taken by the
applicant to improve the likelihood of the applicant’s successful completion of the
examination.
J.     Reexamination and Deferral
       1.      An applicant’s failure to appear for examination without first
       requesting a deferral in writing will result in the application being
       dismissed.    The applicant must file a new application and pay the
       application filing fee for any subsequent application.
       2.      An applicant who, after filing an application for admission, finds
       that the applicant is unable to take the examination on the prescribed date or
       continue with the process in a timely manner may submit to the Bar


                                      8
     Admissions Administrator a written request for deferral to the next
     examination.
     3.     An applicant applying for deferral shall file an Addendum to
     Application no later than twenty days prior to the deferred examination,
     unless an emergency circumstance warranting the deferral occurs between
     the deferral filing deadline and the relevant Uniform Bar Examination
     administration, and the late deferral application is approved by the Bar
     Admissions Administrator. An applicant applying for deferral shall pay a
     deferral fee as provided in Rule I.G.4.
     4.     An applicant applying for reexamination shall file an Addendum to
     Application no later than twenty days prior to the Uniform Bar Examination
     administration in which the applicant seeks reexamination. An applicant
     applying for reexamination shall pay all regular examination fees as
     provided in Rule I.G.
     5.     If an applicant, after requesting a deferral or failing the examination,
     fails to timely file an Addendum to Application, the application will be
     dismissed by the Bar Admissions Administrator. The Administrator shall
     provide written notice of the dismissal to the applicant. The applicant must
     file a new application and pay the application filing fee for any subsequent
     application.
     6.     After three deferrals or requests for reexamination, an applicant must
     submit a new application and pay the application filing fee in addition to
     regular examination fees provided in Rule I.G.
K.   Transferring Scores Obtained on Earlier Examinations
     1.     Beginning with the July 2013 Montana Uniform Bar Examination, a
     Montana applicant’s score on the Uniform Bar Examination earned in
     another jurisdiction may be accepted and considered valid for a period of
     three years from the administration of the exam in which the score was
     earned as provided in Rule IV. Uniform Bar Examination scores must be


                                    9
              certified by the National Conference of Bar Examiners to the Montana Bar
              Admissions Administrator with a minimum passing combined scaled score
              of 270.    Examinees who wish to have their certified Uniform Bar
              Examination scores transferred to other jurisdictions must submit a request
              to the National Conference of Bar Examiners for an official score transcript
              and meet all other requirements set forth in Rule IV.
              2.     All components of the Uniform Bar Examination must be
              administered in a single exam cycle. Scores from any one component of
              the Uniform Bar Examination may not be transferred from another
              jurisdiction or carried forward to any subsequent examination.           An
              applicant must sit for all components of the Uniform Bar Examination in
              the same administration to gain admission to the State Bar of Montana.

IV.    Admission by Transfer of Uniform Bar Examination Score

Beginning with the July 2013 Montana Uniform Bar Examination, a Montana applicant
who has earned a Uniform Bar Examination score in another jurisdiction and who meets
the qualifications of Rule I.C. and the other requirements of this Rule, may be admitted to
the State Bar of Montana. The Uniform Bar Examination transfer score is considered
valid and will be accepted for a period of three years from the first day of the
administration of the examination in which the score was earned.
       A.     Eligibility Requirements
       The applicant must:
              1.     hold a Juris Doctor degree from a law school accredited by the
              American Bar Association at the time of graduation;
              2.     have achieved a scaled score on the Uniform Bar Examination that is
              equal to or greater than 270 and that was earned in not more than three
              administrations of the Uniform Bar Examination within the three years
              preceding the date of the application for admission to the State Bar of
              Montana. The score must be certified by the National Conference of Bar


                                            10
      Examiners to the Montana Bar Admissions Administrator;
      3.       submit evidence of a score of 80 or higher on the Multistate
      Professional     Responsibility    Examination   that   was   earned    in   an
      administration of the Multistate Professional Responsibility Examination
      within three years preceding the date of the application for admission;
      4.       establish that the applicant is currently a member in good standing in
      every jurisdiction in which the applicant is admitted to practice law. If the
      applicant is not presently in good standing, the applicant must establish that
      he or she resigned in good standing or is capable of achieving good
      standing;
      5.       establish whether the applicant is the subject of any written
      complaints pending before a disciplinary agency in any jurisdiction and, if
      so, a description of the nature and status of any pending disciplinary
      complaints, including a copy of the complaint; and
      6.       establish that the applicant has been certified by the Commission on
      Character and Fitness to practice law in Montana.
B.    Montana Law Seminar
Before being admitted by transfer of a Uniform Bar Examination score, the
applicant must complete the Montana Law Seminar as provided in Rule VIII.
C.    Process
An applicant seeking admission to the State Bar of Montana by transfer of a
Uniform Bar Examination score must:
      1.       meet the eligibility requirements for admission in Rules I.C. and
      IV.A.;
      2.       file an application for admission by transfer of a Uniform Bar
      Examination score, including all required supporting documents, as
      provided in Rule IV.A.;
      3.       provide proof of in-person completion of the Montana Law Seminar
      as provided in Rule VIII; and


                                        11
           4.     pay the application fee established by the Court.


V.   ADMISSION ON MOTION
     A.  Eligibility
     An applicant who meets the requirements of this Rule may move for admission to
     the practice of law in Montana. The applicant:
           1.     must be a graduate of a law school formally accredited by the
           American Bar Association;
           2.     must have been admitted by bar examination to practice law and
           engaged in the active practice of law for at least five of the seven years
           preceding application to Montana in one or more states, territories, or
           protectorates of the United States or the District of Columbia;
           3.     may never have been denied admission to practice law in Montana
           or any other jurisdiction because of character or fitness deficiency;
           4.     may not have taken and failed the Montana Uniform Bar
           Examination within the five years preceding application under this Rule;
           5.     may not be or ever have been admitted to the practice of law in
           Montana, unless the applicant voluntarily withdrew or resigned from the
           bar of Montana while in good standing or practiced under pro hac vice
           admission or an order of temporary admission issued by the Montana
           Supreme Court;
           6.     may not have been previously denied admission to practice on
           application or motion to practice law in Montana or any other jurisdiction
           unless the applicant’s motion was denied for the sole reason that he or she
           exceeded the number of allowed pro hac vice admissions;
           7.     may not ever have been previously engaged in the unauthorized
           practice of law in Montana or any other jurisdiction;
           8.     must currently be a member in good standing in every jurisdiction in
           which the applicant is or was admitted to practice law. If at the time of



                                          12
       application the applicant is not admitted to practice in a state, territory, or
       protectorate of the United States or the District of Columbia, the applicant
       shall establish that the applicant resigned in good standing. An applicant
       who is disbarred or suspended for any reason from the practice of law in
       another jurisdiction at the time of filing an application for admission on
       motion will not be admitted on motion;
       9.     shall submit evidence of a passing scaled score on the Multistate
       Professional Responsibility Examination as described in Rule VII;
       10.    shall establish to the satisfaction of the Commission on Character
       and Fitness that the applicant possesses the character and fitness to practice
       law in Montana; and
       11.    shall submit evidence of completed in-person attendance at the
       Montana Law Seminar as provided in Rule VIII.
B.     Amendment of Application
An applicant shall promptly amend the application in the event any information on
the application is incorrect or has been affected by intervening conduct or events.
C.     Documents Required
The applicant must furnish the following documents with the application, in
addition to any other information that may be required:
       1.     a copy of the certification of moral character and fitness by the
       Commission on Character and Fitness;
       2.     a transcript authenticated by and sent from a law school formally
       accredited by the American Bar Association evidencing the applicant’s
       graduation with a Juris Doctor or Bachelor of Laws and Letters degree from
       the law school;
       3.     a certificate of admission, currently valid license to practice law, or
       certificate of good standing from each jurisdiction in which the applicant is
       admitted;




                                      13
     4.     a letter from the grievance or disciplinary entity of each state,
     district, territory, protectorate, province, or foreign country in which the
     applicant is admitted indicating that there are no pending disciplinary
     complaints or charges against the applicant;
     5.     a certificate from the highest court in each jurisdiction relied upon
     by the applicant to satisfy the active practice of law durational requirements
     in this Rule certifying that:
            a.     the applicant has been admitted to engage in the active
            practice of law in that jurisdiction for at least five of the seven years
            immediately preceding the date of the certificate;
            b.     the applicant is in good standing in the bar of that jurisdiction
            and has not been disbarred or placed under disciplinary suspension,
            or has not resigned from that bar while under disciplinary
            investigation;
            c.     the applicant is not the subject of any pending disciplinary
            complaints or proceedings in that jurisdiction; and
            d.     if the applicant had been suspended or disbarred, that the
            applicant has been duly reinstated; and
     6.     the applicant’s affidavit providing a detailed description of the
     applicant’s active practice of law for the required durational period in each
     applicable jurisdiction and how the practice satisfied the active practice
     requirement of this Rule.
D.   Definitions
     1.     “Active practice of law” means active and continuous engagement or
     employment in the performance of legal services and includes the following
     activities if performed or treated as performed while the applicant was
     admitted in active status:
            a.     representation of one or more clients in the practice of law;
            b.     service as a lawyer with a United States local, state,


                                     14
             territorial, or federal agency, including military service with any
             branch of the United States military;
             c.     teaching at a law school formally accredited by the American
             Bar Association;
             d.     service as a judge in a local, state, territorial, or federal court
             of record of the United States;
             e.     service as a judicial law clerk in a local, state, territorial, or
             federal court of record of the United States, which service was
             performed after admission to practice in the jurisdiction in which the
             service was performed;
             f.     service as in-house counsel provided to the applicant’s
             employer or its organizational affiliates, which service was
             performed after admission to practice in the jurisdiction in which the
             service was performed;
             g.     service as a lawyer in Montana pursuant to temporary
             admission by order of the Montana Supreme Court; or
             h.     any combination of the above.
      The active practice of law does not include work that, as undertaken,
      constituted the unauthorized practice of law in the jurisdiction in which it
      was performed or in the jurisdiction in which the clients receiving the
      unauthorized services were located.
      2.     “Engagement or employment in the performance of legal services”
      means that during each of the required five years in the durational period,
      the applicant spent at least one thousand hours per year engaged in one or
      more of the activities listed in Rule V.D.1.
E.    Application and Filing Fees
An applicant seeking admission to the practice of law on motion shall comply with
Rules V.A. through V.D. and shall:




                                     15
             1.     file an application for admission on motion, including character and
             fitness investigation information and all required supporting documents;
             2.     pay an application fee as provided in Rule I.G.5, unless the fee is
             waived pursuant to that Rule. The application fee may not be refunded or
             credited for any reason, including but not limited to denial of admission,
             withdrawal of the application, or failure to pursue admission after
             application, regardless of the date of notification by the applicant or the Bar
             Admissions Administrator; and
             3.     pay all costs, including the applicant’s individual costs, associated
             with the application or with any investigation or hearing conducted
             pursuant to this Rule.


VI.   PRO HAC VICE
      A.     Upon written application, an attorney who is not admitted to practice law in
      the state courts of Montana and who is at the time admitted and authorized to
      practice law in the highest court of another state may, with leave of the presiding
      court, appear pro hac vice in any action or proceeding, if an attorney admitted to
      practice in the courts of Montana is associated as attorney of record.
      B.     An attorney may not appear pro hac vice under this Rule if the attorney is a
      resident of Montana, is regularly employed in Montana, or is engaged in the
      practice of law or in substantial business or professional activities in Montana,
      unless the attorney has an application for admission pending with the Bar
      Admissions Administrator.
      C.     Upon an attorney or firm’s second appearance pro hac vice, no further pro
      hac vice appearances are permitted except upon a showing of good cause.
      Findings of good cause to exceed the two-appearance limit are not to be routinely
      granted. For purposes of this Rule, “good cause” includes, by way of example
      only, a showing that the attorney or firm seeking to appear pro hac vice possesses
      experience or expertise not commonly available in the membership of the State


                                            16
Bar of Montana or where the attorney or firm is acting as counsel in a multistate
class action.    For purposes of this Rule, only those appearances made after
November 17, 1998, will be considered.
D.    Applications for pro hac vice appearance must be obtained from the Bar
Admissions Administrator. The application form must require that the applicant
provide the following information:
      1.        the applicant’s residence and office addresses;
      2.        the state and federal courts in which the applicant has been admitted
      to practice and the dates of admission;
      3.        whether the applicant is a member in good standing in those courts;
      4.        whether the applicant is currently suspended or disbarred in any
      court and, if so, a description of the circumstances under which the
      suspension or disbarment occurred;
      5.        whether the applicant is the subject of any written complaints
      pending before a disciplinary agency in any jurisdiction and, if so, a
      description of the nature and status of any pending disciplinary complaints,
      including a copy of the complaint;
      6.        an identification of all law firms with which the applicant is
      associated and a description of all pending pro hac vice appearances of the
      applicant’s firm(s) in Montana;
      7.        the title of each state court and cause in which the applicant has filed
      an application to appear as counsel pro hac vice, the date of each
      application, and whether it was granted;
      8.        the name, address, and telephone number of the active member of
      the State Bar of Montana who is the attorney of record;
      9.        an affirmation that the applicant will comply with the applicable
      statutes, law, and procedural rules of the state of Montana; be familiar with
      and comply with the Montana Rules of Professional Conduct; and submit to
      the jurisdiction of the Montana courts, the Montana disciplinary process,


                                        17
       and the State Bar of Montana with respect to acts and omissions occurring
       during appearances under this Rule; and
       10.    whether payment has been made in accordance with the
       requirements of Rule VI.E.
E.     The completed application, along with a fee equal to the annual amount
paid by active members of the Montana Bar, must be filed with the Bar
Admissions Administrator.
F.     The application will be reviewed by the Bar Admissions Administrator,
who shall certify the number of prior appearances the applicant has been granted
under Rule VI.C., whether the applicant has provided the required information,
whether the applicant is in good standing in the other jurisdiction(s) where
admitted, and whether Montana counsel is in good standing.
G.     Upon certification, the Bar Admissions Administrator shall forward the
application to the appropriate court or agency. The court or agency shall enter an
order granting or refusing the application and, if the applicant is refused, the court
or agency shall state its reasons. The court or agency shall mail a copy of the
order to the applicant, counsel of record, and the Bar Admissions Administrator.
H.     The Bar Admissions Administrator shall maintain a record of all pro hac
vice applications as a public record. Attorneys appearing pro hac vice shall notify
the Bar Admissions Administrator upon conclusion of the matter in which the
attorney appeared.
I.     An attorney appearing pro hac vice under this Rule is subject to the
jurisdiction of the Montana courts and agencies with respect to Montana law
governing the conduct of attorneys to the same extent as an attorney admitted to
practice in the courts of this state. The attorney appearing pro hac vice shall
comply with the Montana Rules of Professional Conduct and is subject to the
disciplinary jurisdiction of the Montana Supreme Court. The court or agency in
which an attorney is appearing pro hac vice or the Montana Supreme Court may,
for violations of Montana law, the Montana Rules of Professional Conduct, Rules


                                      18
       for Admission to the Bar of Montana, or orders of the court, withdraw its
       permission for an attorney to appear pro hac vice.
       J.     Montana attorneys of record shall sign all pleadings, motions, and briefs
       and participate actively in all phases of the case, including, but not limited to,
       attendance at depositions and court or agency proceedings, preparation of
       discovery responses and briefs, and all other activities necessary to be prepared to
       go forward with the case at all times. A district court or agency, upon motion by
       local counsel, may waive this Rule based upon a showing of extraordinary
       circumstances. Upon waiver of the Rule by the district court or agency, all papers
       subsequently filed shall be signed by counsel actively involved in the case. Such a
       waiver is not to be routinely granted.
       K.     Attorneys admitted pro hac vice shall continue to pay annual dues and fees
       as provided in Rule I.G.6. while the case is pending.


VII.   The Multistate Professional Responsibility Examination
All applicants for admission to the State Bar of Montana must pass the Multistate
Professional Responsibility Examination.         The Multistate Professional Responsibility
Examination is offered three times a year nationwide. Registration for the Multistate
Professional Responsibility Examination is through the National Conference of Bar
Examiners.     An applicant must obtain a Multistate Professional Responsibility
Examination scaled score of 80 or higher from any testing site:
       A.     no earlier than three years prior to:
              1.     the first day of the administration in which the applicant sat for the
              Montana Uniform Bar Examination;
              2.     the date of the applicant’s submitted application for admission on
              motion; or
       B.     no later than nine months after notification of:
              1.     successful completion of the Montana Uniform Bar Examination; or
              2.     eligibility for admission on motion.


                                                19
A qualifying score must be certified to the Bar Admissions Administrator no later than
nine months after notification of successful completion of the Montana Uniform Bar
Examination or eligibility for admission on motion. The applicant is solely responsible
for the certification of the applicant’s Multistate Professional Responsibility Examination
score to the Bar Admissions Administrator.


VIII. MONTANA LAW SEMINAR
       A.     Except for pro hac vice appearance, in-person completion of the Montana
       Law Seminar is a prerequisite for admission to the State Bar of Montana.
       Applicants for admission by examination or transfer of Uniform Bar Examination
       score may complete the Montana Law Seminar requirement during either of the
       two administrations prior to their taking the Uniform Bar Examination or the first
       two administrations after they take the Uniform Bar Examination. Applicants for
       admission on motion may complete the Montana Law Seminar requirement during
       either of the first two administrations after their application for admission. An
       applicant need complete the Montana Law Seminar only once.
       B.     The Board of Bar Examiners sets the date and location of the Montana Law
       Seminar. The Board develops the content and delivery of the seminar program,
       which must be approved by the Montana Supreme Court.              The Board may
       establish a two-track approach to the Montana Law Seminar, with all applicants
       taking the same course in the morning, then splitting the afternoon course into a
       litigation track and a commercial/transactional track. Limited portions of the
       Montana Law Seminar may be by video, recorded, or live via video link.


IX.    RECORDS AND CONFIDENTIALITY
       A.     Bar admission application files are confidential.       Only the Montana
       Supreme Court, the Bar Admissions Administrator, the Commission on Character
       and Fitness, and the Board of Bar Examiners may have access to information in
       the files, unless otherwise provided in the Character and Fitness Rules of


                                             20
     Procedure and the Montana Board of Bar Examiners’ Rules. An applicant’s bar
     admission application file must be maintained for at least five years from the date
     of the Bar Admissions Administrator’s last action in the file after which, if no
     litigation is pending concerning the application, the file may be destroyed.
     B.     Bar examination materials are confidential. Only the Montana Supreme
     Court, the Bar Admissions Administrator, the National Conference of Bar
     Examiners, and the Board of Bar Examiners may have access to the materials,
     unless otherwise provided by the National Conference of Bar Examiners, and the
     Board of Bar Examiners’ Rules. An applicant’s bar examination materials must
     be retained for two years from the date of the Bar Admissions Administrator’s last
     action in the file after which, if no litigation is pending, the materials must be
     destroyed.


X.   ADMISSION CEREMONY
     A.     The Clerk of the Montana Supreme Court shall provide written notice to the
     successful applicants for admission of the time, date, and place of the admission
     ceremony.
     B.     If an applicant does not appear for admission to the State Bar of Montana
     within one year after successfully meeting the requirements for admission, the
     applicant’s application will be terminated and the applicant may be admitted only
     after reapplication as provided in these Rules.
     C.     Each applicant admitted to practice shall sign the roll of attorneys kept by
     the Clerk of the Montana Supreme Court, sign the attorney ethics oath, and recite
     an oath prescribed by the Montana Supreme Court.
     D.     A successful applicant may petition the Montana Supreme Court for
     permission to take the oath before an authorized judge in another jurisdiction. The
     oath also may be administered by the Clerk of the Montana Supreme Court or by
     any district judge in the state of Montana.




                                           21
      E.    An applicant shall pay the following fees prior to the applicant’s admission:
            1. State of Montana license tax;
            2. State Bar of Montana fees and assessments; and
            3. fees and assessments of the Office of Disciplinary Counsel and the
            Lawyers’ Fund for Client Protection.


XI.   ADMINISTRATION
      A.    Final Authority
      The Montana Supreme Court is the final authority as to whether an applicant may
      be admitted to practice law in Montana. The Court may, under circumstances it
      deems sufficient, waive any requirement under these Rules.
      B.    Judicial Immunity; Privileged Communication; Waiver of Privilege
      All commissions, committees, boards, and their members and personnel, including
      personnel and employees of the State Bar of Montana, acting on behalf of the
      Montana Supreme Court under these Rules, have the judicial immunity the
      Montana Supreme Court would have if performing the same functions. Records,
      statements of opinion, and other information regarding an applicant for admission
      to the State Bar of Montana communicated in good faith and without malice by
      any person or entity to any commission, committee, or board involved in the
      admissions process, including the person’s or entity’s members, employees, or
      agents, are privileged and the information communicated is not admissible in any
      lawsuit. Waiver of the privilege, if any, is governed by Mont. R. Evid. 503.
      C.    Appointment of Bar Admissions Administrator
      Subject to the approval of the Commission on Character and Fitness and the
      Montana Board of Bar Examiners, which approval may not be unreasonably
      withheld, the Executive Director of the State Bar of Montana shall appoint a Bar
      Admissions Administrator, who is administratively attached to the State Bar of
      Montana.




                                          22
D.    Annual Reports to Supreme Court
The Bar Admissions Administrator, the Dean of the Alexander Blewett III School
of Law, and the chairs of the Commission on Character and Fitness and Board of
Bar Examiners shall each submit an annual report to the Montana Supreme Court
on bar admissions, and may submit recommendations for Rule revisions when
advisable or necessary.
E.    Petitions to Clerk of Montana Supreme Court
Except for petitions requesting permission to be sworn in before another court, the
Montana Supreme Court Clerk’s Office may not accept petitions concerning
character and fitness, the Montana Uniform Bar Examination, or admission to the
State Bar of Montana, unless the petitioner includes a certificate of service
showing that a copy of the petition has been properly served upon the Bar
Admissions Administrator.




                                    23
                           RULES OF PROCEDURE OF THE
                 COMMISSION ON CHARACTER AND FITNESS
                                OF THE
                     SUPREME COURT OF MONTANA

                                Effective January 1, 2016

SECTION 1: PURPOSE
       The primary purposes of character and fitness screening before admission to the
Bar of Montana are to assure the protection of the public and to safeguard the justice
system. An attorney should be one whose record of conduct justifies the trust of clients,
adversaries, courts and others with respect to the professional duties owed to them.
       The public is adequately protected only by a system that evaluates the character
and fitness as those elements relate to the practice of law. The public interest requires
that the public be secure in its expectation that those who are admitted to the bar are
worthy of the trust and confidence clients may reasonably place in their attorney.


SECTION 2: DEFINITIONS
       Except as otherwise indicated, the following definitions apply:
       (a)    “Applicant” as used in these rules refers to any person applying or
reapplying for temporary or permanent admission to practice law in Montana, including
those applying for admission on motion.        This does not include those applying for
admission pro hac vice.
       (b)    “Commission” as used in these rules refers to the Commission on Character
and Fitness, whose members are appointed by the Montana Supreme Court.
       (c)    “Fitness” as used in these rules is the assessment of mental and emotional
health and condition as it affects the competence of a prospective attorney. The purpose
of requiring an applicant to possess this fitness is to exclude from the practice of law any
person having a mental or emotional illness or condition which would be likely to prevent
the person from carrying out duties to clients, courts or the profession. An applicant may
be of good moral character, but may be incapacitated from proper discharge of his or her


                                            24
duties as an attorney by such illness or condition. The fitness required is a present
fitness, and prior mental or emotional illness or conditions are relevant only so far as they
indicate the existence of a present lack of fitness.
       (d)    “Good Moral Character” as used in these rules refers to the qualities of
fairness, discreetness, honesty, reasonableness, unquestionable integrity and ability, and
willingness to act in accordance with the standards set forth in the Montana Rules of
Professional Conduct.
       (e)    “Certification” as used in these rules refers to permission to sit for the
Montana bar examination and/or be admitted to the practice of law in Montana.
       (f)    “State Bar of Montana” is the entity administratively serving the
Commission, providing staff and prosecutorial support.


SECTION 3: GENERAL POWERS
       (a)    Administration of Oaths.       Any member of the Commission shall have
power to administer oaths in relation to any matter within the functions of the
Commission.
       (b)    Admission to the Bar.            The Commission shall conditionally or
unconditionally certify to the Supreme Court for admission to the Bar such applicants,
and only such applicants, who possess the necessary qualifications of good moral
character and fitness to practice law, as defined in these rules.
       (c)    Commission and Staff Judicial Immunity. In exercising its functions and
powers, the Commission, its members, employees and all personnel through whom the
Commission functions, including the State Bar of Montana and mentors mandated by the
Commission, shall enjoy such judicial immunities as the Montana Supreme Court would
enjoy if performing the same functions. The Commissioners and/or their designees shall
not disclose to any third party any information obtained with respect to the character and
fitness of any applicant, declarant, or conditionally certified applicant, except:
              (1)     upon written authority of such applicant, declarant or conditionally
       certified applicant;


                                              25
              (2)   in response to valid subpoena from a court of competent jurisdiction;
              (3)   to the Montana Supreme Court, the Montana Supreme Court
      Commission on Practice, Office of Discipline Counsel, the Montana Board of Bar
      Examiners, or the Montana Lawyers Assistance Program;
              (4)   upon written request from other admitting bar agencies or other bar
      associations when accompanied by an authorization and release duly executed by
      the person about whom such information is sought;
              (5)   upon written request from the law school from which the applicant
      will graduate or has graduated; and
              (6)   to the National Conference of Bar Examiners.
      (d)     Subpoena Power.     The Commission chair shall have power to issue
subpoenas for the attendance of witnesses or for the production of documentary evidence
before the Commission or before anyone authorized to act on behalf of the Commission.
The party desiring issuance of such subpoena shall apply therefor with the Commission.
      (e)     Taking of Testimony. Any member of the Commission, and any other
person who has the power to administer oaths, shall have power, upon order of the
Commission, to take testimony in reference to any matter within the function of the
Commission.
      (f)     Third-Party Privilege.    Records, statements of opinion and other
information regarding an applicant for admission to the bar communicated in good faith
and without malice by any entity, including any person, firm or institution, to the
Commission or its members, employees or agents are privileged, and no evidence thereof
is admissible in any lawsuit. Waiver, if any, of such privilege by voluntary disclosure
shall be determined under Mont. R. Evid. 503.
      (g)     Fees and Expenses. Commission members shall be entitled to actual and
necessary travel and per diem compensation provided by the State Bar of Montana for its
committees. The Commission may engage professional staff through the State Bar of
Montana necessary to accomplish its tasks.




                                             26
       (h)     Other Powers. The Commission shall have such other powers as are set out
in the Rules for Admission to the Bar of the State of Montana. The powers set out in
these rules regarding subpoenas, discovery and testimony shall be governed where
applicable by the Montana Rules of Civil Procedure.


SECTION 4: MORAL CHARACTER & FITNESS
       (a)     Every applicant for admission to the Bar of Montana shall be of good moral
character and fitness. The applicant shall have the burden of proving by clear and
convincing evidence that he or she is possessed of good moral character and fitness. No
applicant shall be certified by the Commission to the Bar Admissions Administrator for
examination and/or admission to the Bar of Montana unless such applicant first produces
satisfactory evidence to the Commission of good moral character and an adequate
knowledge of the standards and ideals of the profession and that such applicant is
otherwise fit to take the oath and perform the obligations and responsibilities of an
attorney.    The Commission must be convinced that prior or present conduct of the
applicant of which the Commission becomes aware would cause a reasonable person to
believe that such applicant would, if admitted to practice law in Montana, be willing and
able to act in accordance with the standards set forth in the Montana Rules of
Professional Conduct, and would act fairly, discreetly, honestly, reasonably, and with
unquestionable integrity in all matters in which he or she acts as an attorney at law. An
attorney should be one whose record of conduct justifies the trust of clients, adversaries,
courts, and others with respect to the professional duties owed to them.          A record
manifesting a lack of honesty, trustworthiness, diligence or reliability of an applicant may
constitute a basis for denial of admission.
       (b)     Evidence of any of the following will be treated by the Commission as
cause for further inquiry before the Commission decides whether the applicant possesses
the character and fitness to practice law:
       1.      Unlawful conduct;
       2.      Academic misconduct;


                                              27
      3.     Making or procuring any false or misleading statements or omissions of
             relevant information, including any false or misleading statement or
             omission in the Application for Admission to the Bar of Montana, or in any
             testimony or sworn statement submitted to the Commission;
      4.     Misconduct in employment;
      5.     Acts involving dishonesty, fraud, deceit or misrepresentation;
      6.     Abuse of legal process;
      7.     Neglect of financial responsibilities;
      8.     Neglect of professional obligations;
      9.     Violation of an order of the court;
      10.    Current mental or emotional illness or disorder;
      11.    Drug or alcohol dependency;
      12.    Denial of admission to the bar in another jurisdiction on character and
             fitness grounds;
      13.    Disciplinary action by a lawyer disciplinary agency or other professional
             disciplinary agency of any jurisdiction; and
      14.    Any other conduct which reflects adversely upon the character or fitness of
             the applicant.
      (c)    In making the determination on character and fitness of each applicant, the
following factors shall be considered in assigning weight and significance to prior
conduct of the applicant:
      1.     The applicant’s age at the time of the conduct;
      2.     The recency of the conduct;
      3.     The reliability of the information concerning the conduct;
      4.     The seriousness of the conduct;
      5.     The factors underlying the conduct;
      6.     The cumulative effect of the conduct or information;
      7.     The evidence of rehabilitation;
      8.     The applicant’s positive social contributions since the conduct;


                                            28
       9.     The applicant’s candor in the admission process; and
       10.    The materiality of any omissions or misrepresentations.
       (d)    An applicant may, by written request to the Commission on Character and
Fitness, withdraw an Application for Admission at any time. However, in such event the
Commission may continue its investigative and adjudicatory functions to conclusion.
Failure on the part of the applicant to provide requested information and/or
documentation within a reasonable amount of time may result in denial of certification
for examination and/or admission.
       (e)    Alternatively, an applicant may, by written request, withdraw with
prejudice an application for admission to the Bar of Montana. The Commission shall
accept the withdrawal with prejudice and shall immediately dismiss its investigative and
adjudicatory functions. An applicant who files a withdrawal with prejudice shall be
permanently barred from filing a subsequent application for admission to the Bar of
Montana.
       (f)    An applicant who has been disbarred from the practice of law in another
jurisdiction shall not be eligible to apply for admission to the Bar of Montana for a period
of five (5) years from the date of disbarment. The applicant must also submit written
proof of compliance with the terms and conditions of his or her disbarment or proof of
good standing from the state in which he or she was disbarred.
       (g)    An applicant who has been suspended from the practice of law in another
jurisdiction shall not be eligible to apply for admission to the Bar of Montana until
expiration of the period of suspension and until the applicant has submitted written proof
of compliance with the terms of the suspension.
       (h)    An applicant who resigned from the practice of law in another jurisdiction
in lieu of discipline or in lieu of cooperating with the disciplinary process shall not be
eligible to apply for admission to the Bar of Montana for a period of five (5) years from
the date of resignation.
       (i)    An applicant who initiated the admissions process in another jurisdiction,
but was denied admission or withdrew from the process prior to a final determination on


                                            29
admission in that jurisdiction shall not be eligible to apply for admission to the Bar of
Montana until the original jurisdiction has made a final determination on the applicant’s
admissibility in that jurisdiction, unless the Commission grants a waiver for good cause
shown.
      (j)    An applicant found guilty of a felony is conclusively presumed not to have
present good moral character and fitness. The presumption ceases upon completion of
the sentence and/or period of probation.
      (k)    There shall be a rebuttable presumption that nondisclosure of a material fact
on the application is prima facie evidence of the lack of good character. The presumption
shall be the same whether the nondisclosure is discovered prior or subsequent to the
applicant’s admission to the bar.     The presumption may be rebutted by clear and
convincing evidence of mistake or of rehabilitation and current good character.


SECTION        5:       INVESTIGATION,           HEARING,        &     CONDITIONAL
CERTIFICATION PROCESS
      (a)    Initial Investigation.   Every applicant’s moral character and fitness to
practice law shall be investigated by the Bar Admissions Administrator and the National
Conference of Bar Examiners.
      1.     Any concerns the Bar Admissions Administrator has will be referred to a
             subcommittee of two (2) members of the Commission for further
             investigation.
      2.     In every such investigation, the Bar Admissions Administrator or the State
             Bar of Montana may obtain such information as bears upon the character,
             fitness and general qualifications of the applicant and administer oaths and
             affirmations, and compel by subpoena the attendance of witnesses and the
             production of books, papers, and documents.           Any member of the
             Commission may administer such oaths and affirmations and have all other
             powers as set forth under Section 3.




                                           30
       3.     Objection to any applicant may be made by any person by filing with the
              Commission a sworn statement setting forth the basis for the objection.
              This statement will be made available to the applicant.
       4.     The subcommittee may require sworn taped interviews with an applicant to
              clarify information in the application, to determine eligibility for admission
              or to facilitate the investigation.
       (b)    Post Investigation.      Following its investigation, the Bar Admissions
Administrator or the State Bar of Montana shall recommend to the Commission that an
applicant be granted certification; granted conditional certification subject to
probationary terms as specified by the subcommittee; or denied certification.
       1.     In the event the subcommittee recommends denial of certification for
              examination and/or admission, written notice shall be served upon the
              applicant advising the applicant as to the matters which, if proven, would
              preclude a favorable finding by the Commission.
       2.     If such notice is served upon an applicant, the applicant shall file an answer
              to the notice within twenty (20) days from receipt of the notice. If an
              applicant fails to file an answer to the notice within such time or within any
              extension of time allowed by the Commission, the matters shall be deemed
              admitted and the Commission shall enter findings of fact, and appropriate
              conclusions of law, which may include a recommendation that the applicant
              not be admitted to the State Bar of Montana.
       3.     In the event the subcommittee does not agree upon a recommendation, the
              full Commission will decide whether to certify, conditionally certify or
              deny certification for examination and/or admission. Such decision will be
              by a majority vote of the full Commission.
       (c)    Hearing. In the event the applicant is denied certification, the Commission
shall notify the applicant in writing of the specific reasons for denial. The applicant shall
have thirty (30) days from receipt of the decision to file a written request for hearing.
The hearing panel shall consist of the remaining members of the Commission not


                                              31
participating in the investigation of the applicant. A majority of the hearing panel shall
make the final decision.
      1.     The Commission shall notify the applicant in writing of the date, time, and
             place of such hearing and of the applicant’s right to be represented by
             counsel at the hearing, to examine and cross-examine witnesses, to adduce
             evidence bearing on the aforesaid adverse matters and upon the applicant’s
             moral character and general fitness to practice law and, for such purposes,
             to make reasonable use of the Commission’s subpoena powers.
      2.     If the applicant files a written request for hearing, the applicant must supply
             a list of witnesses, including addresses and phone numbers, and all
             supporting documentation including evidence, affidavits, exhibits, etc., he
             or she feels is necessary to support his or her certification at least ten (10)
             days prior to the hearing. The applicant must supply the original and nine
             (9) copies of all such materials to the Commission’s office, 7 West Sixth
             Avenue, Suite 2B, P.O. Box 577, Helena, MT 59624.
      3.     The hearings before the Commission shall be open unless the applicant
             requests that they be private and the panel chair rules that the applicant’s
             individual privacy requires that the meeting be closed. In making this
             determination, the panel chair must find that the demands of individual
             privacy clearly exceed the merits of public disclosure.
      4.     The burden of proof shall be on the applicant to establish by clear and
             convincing evidence that the applicant is possessed of good moral character
             and general fitness to practice law.
      5.     Rules of Evidence need not be observed. The Commission may, in its
             discretion, take evidence in other than testimonial form, having the right to
             rely upon records and other materials furnished to the Commission in
             response to its request for assistance in its inquiries. The Commission may,
             in its further discretion, determine whether evidence to be taken in
             testimonial form shall be taken in person at the hearing or upon deposition,


                                            32
       but all testimonial evidence shall in either event be taken under oath. A
       complete stenographic record of the hearing shall be kept, and a transcript
       may be ordered by the applicant at the applicant’s own expense.
6.     The Commission on Character and Fitness shall, when denying admission,
       issue written findings of fact, conclusions of law, and decision concerning
       the applicant’s character and fitness to practice law.
(d)    Conditional Certification.
1.     The subcommittee or a majority of the remaining members of the full
       Commission may conditionally certify the applicant for examination and/or
       admission.    The subcommittee and Commission may require specific
       probationary terms for admission, including, but not limited to, requiring
       alcohol or drug treatment, requiring medical care, requiring psychological
       or psychiatric care, requiring professional office practice or management
       counseling, requiring enrollment with a consumer credit counseling service,
       requiring practice supervision, requiring notice to the Commission on
       Character and Fitness if a complaint against the applicant is filed by the
       Commission on Practice and/or Office of Disciplinary Counsel, and
       requiring professional audits or reports.     The Commission may require
       persons to supervise the probation and may recommend that cooperation
       with such supervisors be a probationary term.            The Commission may
       require a specific duration for such probationary terms.
2.     If the applicant refuses the subcommittee’s final terms of the conditional
       admission, the character and fitness process will proceed as if the
       subcommittee had recommended denial as provided under Section 5(b)(1)
       of these Rules.
       (e)    Failure to Comply with Stipulation. Upon failure to comply with the
terms and conditions of the conditional certification stipulation, the Commission
may:




                                      33
       1.     Request evidence of compliance with the stipulation be submitted to the
              Commission within ten (10) days following the date of the request.
       2.     In the event there is continued non-compliance with the stipulation, the
              Commission may convene a show cause hearing at the request of the
              applicant applying the provisions of Section 5(c) of these Rules. Prior to
              completion of the conditional admission period, the Commission may
              conclude that violation of any probationary terms may be grounds to
              withdraw certification for admission and examination. After completion of
              the conditional admission, the Commission may conclude that violation of
              any probationary terms for admission may be grounds for recommendation
              by the Commission to the Montana Supreme Court that applicant’s
              certification to practice law be revoked and that the applicant’s admission
              to the State Bar of Montana immediately be revoked.


SECTION 6: SUPREME COURT REVIEW
       (a)    The findings of fact, conclusions of law, and final decision of the
Commission shall be conclusive unless a verified Petition for Review shall be filed by the
applicant with the Montana Supreme Court within thirty (30) days following service upon
the applicant of the findings, conclusions, and decision in the manner provided by these
rules. A copy of the Petition for Review shall also be filed with the Commission. Within
thirty (30) days of receipt of said Petition, the Commission shall transmit the entire
record to the Clerk of the Supreme Court and a response to the Petition fully advising the
Court as to the Commission's reasons for its decision, and admitting or contesting any
assertions made by the applicant in said Petition.
       (b)    Any interlocutory order of the Commission shall be subject to review as
provided by Rule 17 of the Montana Rules of Appellate Procedure.
       (c)    To the extent practicable, an appeal by an applicant for admission to the
practice of law from a final decision of the Commission shall be governed by the rules set
forth in the Montana Rules of Appellate Procedure.


                                            34
       (d)       If the applicant is, was, or has applied to be licensed to practice law in
another jurisdiction, the Commission may provide such jurisdiction(s) with a copy of
their findings of fact, conclusions of law, and final decision without prior approval from
the applicant.


SECTION 7: REAPPLICATION
       Except as otherwise specified within these rules, an applicant denied certification
may reapply for admission no earlier than four (4) years from the date of the final
decision. “Final decision” refers to the last decision made: by the Supreme Court if the
matter has been appealed, or by the Commission if it has not been appealed. The
applicant must be able to demonstrate, by clear and convincing evidence, rehabilitation
and current fitness to practice law.




                                              35
     MONTANA SUPREME COURT BOARD OF BAR EXAMINERS’ RULES

Rule 101 – Board of Bar Examiners.

A.    Contact with Board of Bar Examiners.           All correspondence or other
      communications to the members of the Board of Bar Examiners must be directed
      to the Bar Admissions Administrator, State Bar of Montana, P.O. Box 577,
      Helena, MT 59624, phone (406) 442-7660. Applicants may not contact Board
      members directly, unless given prior approval by the Bar Admissions
      Administrator.

B.    Public Request. Upon request, the Bar Admissions Administrator or the
      Administrator’s designee may confirm that an individual has filed an application
      for admission to the State Bar of Montana.

Rule 102 – Bar Examination Content, Certification, and Dates.

A.    Examination Composition. The Uniform Bar Examination is prepared and
      coordinated by the National Conference of Bar Examiners and comprises the
      Multistate Essay Examination (MEE), two Multistate Performance Test tasks
      (MPT), and the Multistate Bar Examination (MBE). It is uniformly administered,
      graded, and scored by user jurisdictions and results in a portable score subject to
      individual jurisdiction admission requirements. Applicants must sit for all
      components in the same administration to earn a Uniform Bar Examination score.
      Scores from any one component of the Uniform Bar Examination may not be
      carried forward to any subsequent examination. An applicant must sit for all
      components of the Uniform Bar Examination in the same administration to gain
      admission to the State Bar of Montana.

B.    Certification. An applicant may not sit for the Montana Uniform Bar
      Examination unless the applicant has been duly certified or conditionally certified
      by the Commission on Character and Fitness.

C.    Dates of Examination. The Uniform Bar Examination is administered over two
      days. The MBE is given annually on the last Wednesdays of February and July,
      and the MEE and MPT are given on the preceding Tuesdays. Unless otherwise
      directed by the Board, the February examinations are administered in Helena,
      Montana, and the July examinations are administered in Missoula, Montana. The
      examination facility is determined by the Board.

D.    Montana Law Seminar. All applicants must attend a Montana Law Seminar
      (MLS) as a prerequisite to admission to the State Bar of Montana. The seminar is



                                          36
      held twice annually on the Thursday immediately following the administration of
      the Uniform Bar Examination or other date directed by the Board.

      The Board may establish a two-track approach to the MLS with all applicants
      taking the same course in one session and splitting the other session into litigation
      and commercial/transactional tracks. Limited portions of the MLS may be by
      video, recorded, or live via video link.

Rule 103 – Examination, Administration, and Grading.

A.    Attendance at Examination. An applicant may not be admitted to a Uniform
      Bar Examination session more than one-half hour after the session begins. An
      applicant who is admitted after an examination session begins may not receive
      extra time and the examination session will conclude as scheduled.

B.    MEE and MPT Grading. Each examination paper produced by an applicant on
      the MEE and MPT is separately graded. Examination papers are graded and
      credited by applicant number and not by applicant name.

C.    Score Combining. MBE answer sheets are scanned and centrally scored by the
      National Conference of Bar Examiners. MEE and MPT answers are graded on a
      scale of zero to six, with six being the highest qualifying score and zero being the
      lowest possible score. All scores are converted to the 400 Uniform Bar
      Examination point scale and combined with the MBE scaled scores. MEE and
      MPT scores are scaled to the MBE, with the MBE weighted 50%, the MEE 30%,
      and the MPT 20%.

      An applicant with a combined scaled score of 270 or higher will be deemed to
      have passed the Montana Uniform Bar Examination.

D.    Disruption During Examination. Should a serious disruption occur during any
      portion of a Uniform Bar Examination session, the Bar Admissions Administrator
      or proctors must record the incident on the proctor and irregularity report forms
      and the Board will be notified. If examination time is lost by the general
      examination population due to the disruption, a corresponding amount of time will
      be added to the end of the same examination session, if reasonably feasible.

E.    Individual Emergencies During Examination. If during the course of Uniform
      Bar Examination administration an applicant has a sudden and unexpected
      emergency not of the applicant’s making and the Bar Admissions Administrator
      has approved the applicant’s departure or other inability to complete the
      examination, the departure will be treated as a deferral and the fees will transfer to



                                            37
     the next examination. The Bar Admissions Administrator will record the incident
     on the proctor and irregularity report forms and the Board will be notified.

Rule 104 – Testing Accommodations.

A.   Application Deadline for Testing Accommodations. An applicant who claims a
     disability and who seeks an accommodation to sit for the Uniform Bar
     Examination shall submit a request for the accommodation with supporting
     evidence by the application filing deadline for the relevant Uniform Bar
     Examination administration unless the disability occurs between the application
     filing deadline and the relevant Uniform Bar Examination administration.

B.   Consideration of Testing Accommodation Requests. Requests for testing
     accommodation are considered on a case-by-case basis. To qualify for
     accommodation, the requesting applicant must submit evidence sufficient to
     satisfy the Board or its designee that:

     1.    the applicant is otherwise qualified to sit for the Uniform Bar Examination;
     2.    the applicant suffers from a disability;
     3.    the disability limits the applicant’s ability to demonstrate, under standard
           testing conditions, that the applicant possesses the knowledge, skills, and
           abilities tested on the Uniform Bar Examination;
     4.    the disability is permanent or long-term;
     5.    the disability has a current substantial impact on the applicant. A mere
           submission of a medical diagnosis of impairment is insufficient to qualify
           the applicant for accommodation; and
     6.    the requested accommodation must address only a disability the law
           recognizes and must be tailored to address the disability as it relates
           to the Uniform Bar Examination testing conditions.            The requested
           accommodation may not give the applicant an advantage over other
           applicants, but must permit the applicant to perform “on a level playing
           field” with other applicants.

     Requests for accommodations will be considered by the Board or its designee
     based on the information submitted by the applicant and other information as may
     be reasonably available to the Board. Taking into account the resources available
     to it, the Board may, but is not required to, seek the assistance of experts on the
     particular request for accommodation.
     The Board may require the applicant to provide additional information relating to
     the claimed physical or mental impairment and prior testing accommodations
     received, and may require the applicant to submit to examination by a qualified
     professional designated by the Board in connection with the applicant’s requested
     testing accommodation.

                                         38
C.   Appeal of Board Decision. The Board’s decision on whether to grant the
     requested accommodation or to offer an alternative accommodation is final. An
     applicant may petition for relief from the Board’s decision by petitioning the
     Montana Supreme Court.

D.   Subsequent Accommodation Requests.

     Applicants who retake the Uniform Bar Examination shall submit “Form 1:
     Applicant Request for Test Accommodations” each time they apply for the
     Uniform Bar Examination, even if they previously requested and were granted
     accommodations by the Board. It is not necessary to resubmit supporting
     evidence that was submitted with a previous request if the applicant sat for the
     Uniform Bar Examination within the preceding three years and:
            (1) is requesting the same accommodation that was previously granted; and
            (2) has had no material changes in the physical or mental impairment for
     which the previous accommodation was granted. New supporting evidence is
     required if there is any change in the requested accommodation. An update to
     prior medical evidence assessing the applicant’s current functional limitations and
     ongoing need for accommodation is required if the nature of the applicant’s
     impairment changes. The Board may require an update to prior evidence in all
     cases in which it determines that the prior evidence is insufficient to establish the
     applicant’s current level of impairment and need for accommodation.

E.   Definitions.

     1.     “Accommodation” means an adjustment to or modification of the Uniform
            Bar Examination testing conditions that addresses the functional limitations
            related to the applicant’s disability without:

            a.    fundamentally altering the nature of the Uniform Bar Examination or
            the Board’s ability to determine through examination whether the applicant
            possesses the necessary knowledge, skills, and abilities to pass the Uniform
            Bar Examination;

            b.      imposing an undue burden on the Board;

            c.      compromising the security of the Uniform Bar Examination; or

            d.      compromising the validity of the Uniform Bar Examination.

     2.     “Disability” means a disability under the Americans with Disabilities Act
            of 1990 (ADA), which defines a person with a disability as a person with a

                                          39
            physical or mental impairment that substantially limits one or more major
            life activity that is of central importance to daily life.

      3.    “Qualified professional” means a licensed physician, psychiatrist, or other
            health care provider who has comprehensive training in the field related to
            the applicant’s disability.

      4.    “Substantially limits one or more major life activity” means the physical or
            mental impairment prevents or severely restricts the applicant from
            performing or engaging in activities that are of central importance to most
            persons’ daily lives.


Rule 105 – Rules of Conduct.

A.    Examination Rules of Conduct. An applicant shall abide by all rules and
      instructions governing the administration of all portions of the Uniform Bar
      Examination. An applicant MAY NOT:

      1.    falsify the application or proofs required for admission to the Uniform Bar
            Examination;

      2.    utilize any unauthorized notes, books, recordings, electronically retrievable
            data, or other unauthorized materials while taking the examination. The
            only items permitted in the examination room are those that have been
            approved by the Board: (a) computers specifically configured for use of
            computer-based testing, such as Exam Soft; or (b) blue books issued by the
            test proctors and approved writing tools. Any item that may provide the
            applicant with information or access to information other than the
            applicant’s own knowledge is prohibited, including but not limited to notes,
            cell phones, backpacks, purses, wallets, cameras, electronic or wireless
            devices, or timing devices. The Board may prohibit any item not
            specifically referenced at any time, including at the examination session.
            Possession of a prohibited item in the examination may be treated as a
            cheating incident, and examination proctors are authorized to confiscate
            any unauthorized item.

      3.    use answers or information from other applicants while taking the
            examination;

      4.    provide answers or information to other applicants taking the examination;




                                          40
      5.     read questions on the examination prior to the announcement to begin the
             examination;

      6.     continue to answer any question after the announcement to stop when the
             session has ended;

      7.     remove any multiple-choice, machine-scored examination question from
             the examination room, or otherwise communicate the substance of any of
             those questions to others, including applicants or persons who are
             employed by or associated with bar review courses;

      8.     remove any essay questions, scrap paper, or other materials from the
             examination room, or otherwise communicate the substance of any of those
             questions to others, including applicants or persons who are employed by or
             associated with bar review courses;

      9.     compromise the security or the integrity of the Uniform Bar Examination;
             or

      10.    disregard any instruction given by the Bar Admissions Administrator
             during the course of the examination or cause generalized disruption of the
             examination.

B.    It is the Board’s policy that the Uniform Bar Examination administration and
      related conduct of a Montana Bar applicant be beyond reproach. Applicants are at
      all times to maintain a professional attitude toward other applicants, proctors, and
      other examination personnel. Conduct that constitutes a violation of these Rules,
      the Rules for Admission, or any rules or instructions provided by examination
      personnel may result in immediate disqualification to sit for and in ejection from
      the examination. Cheating or taking any action that disrupts or compromises the
      security or integrity of the Uniform Bar Examination may result in immediate
      disqualification to sit for and in ejection from the examination.

Rule 106 – Impoundment, Investigation, and Appeal.

A.    Impoundment of Examination Results. If the Board or the Bar Admissions
      Administrator has cause to believe an applicant has violated any of the rules of
      conduct set forth above, the applicant’s bar examination papers and results may be
      impounded pending investigation by the Board.




                                           41
B.   Investigation by the Board of Bar Examiners Subcommittee.

     1.    The Bar Admissions Administrator shall refer any concern regarding
           violation of the Rules of Conduct to a subcommittee of two members of the
           Board for further investigation. In such investigation, the Bar Admissions
           Administrator or the subcommittee may obtain information that relates to
           the applicant’s conduct, administer oaths and affirmations, and compel by
           subpoena the attendance of witnesses and the production of books, papers,
           and documents. The subcommittee may require sworn taped interviews
           with an applicant to clarify information or to facilitate the investigation.

     2.    If it appears to the subcommittee that there is credible evidence that would
           establish an applicant’s violation of any rule of conduct, the Bar
           Admissions Administrator shall serve written notice on the applicant by
           certified mail stating with particularity the facts upon which the alleged
           violation is based.

     3.    The applicant shall file a verified answer with the Bar Admissions
           Administrator within thirty days of service of the notice. The answer must
           identify with specificity the alleged violations disputed by the applicant and
           set forth any evidence that can contradict the charges. The applicant may
           request a hearing before the Board of Bar Examiners. The applicant shall
           supply an original and seven copies of all materials to the Board’s office.

     4.    In the event the applicant does not submit a written answer as provided in
           Rule 106 B.3., the Board shall deem the facts set forth in the written
           charges to be established. The charges shall become part of a permanent
           file of the Commission on Character and Fitness. The applicant may not
           reapply for admission for at least three years from the date the Board
           confirms the violation.

     5.    If an applicant files an answer but does not request a hearing, the Board
           Chair shall appoint a committee made up of Board members other than the
           two members assigned to investigate the claimed violation. The committee
           must consist of no fewer than three and no more than 5 members. If there
           is an insufficient number of Board members available for appointment, the
           Chair may appoint a member of the State Bar of Montana in good standing
           to sit as a member of the committee. The committee shall review the
           evidence gathered by the Bar Admissions Administrator, the two-member
           subcommittee, together with the submission received from the applicant,
           and render a final decision by a majority vote of its members.




                                         42
C.   Hearing.

     1.    If the applicant requests a hearing, the hearing panel must consist of a
           majority of the members of the Board who did not serve on the
           subcommittee appointed by the Bar Admissions Administrator. A majority
           of the hearing panel shall make the final decision.

     2.    The Board shall notify the applicant in writing of the date, time, and place
           of the hearing and of the applicant’s right to be represented by counsel at
           the hearing, to examine and cross-examine witnesses, and to present
           evidence.

     3.    The applicant shall supply a list of witnesses, including addresses and
           phone numbers, and all supporting documentation including any evidence,
           affidavits, and exhibits the applicant determines are necessary to support
           the applicant’s position at least ten days prior to the hearing. The applicant
           shall supply an original and seven (7) copies of all materials to the Board’s
           office.

     4.    The hearings before the Board must be open to the public unless the
           applicant requests that they be private and the panel chair finds that the
           demands of the applicant’s individual privacy clearly exceed the merits of
           public disclosure and rules that the hearing be closed.

     5.    The Rules of Evidence need not be observed. The Board may take
           evidence in other than testimonial form and rely upon records and other
           materials furnished to the Board in response to its investigation. The Board
           may determine whether evidence to be taken in testimonial form will be
           taken in person at the hearing or upon deposition, but in either event all
           testimonial evidence must be taken under oath. The Board shall maintain a
           complete record of the hearing.

     6.    The hearing panel shall determine by a preponderence of the evidence
           whether the applicant violated the examination rules of conduct.

D.   Findings and Decision.

     1.     The Board shall issue a written decision which shall be served upon the
     applicant by certified mail and reported to the Commission on Character and
     Fitness.

     2.    In its decision the Board may take one or more of the following actions:



                                         43
            a.     void the results of the examination taken;

            b.      transmit a written report of the matter to bar admission authorities in
     any jurisdiction;

            c.     take such other action as the Board deems appropriate.

E.   Supreme Court Review.

     1.     The final decision of the Board is conclusive unless a verified Petition for
            Review is filed by the applicant with the Montana Supreme Court within
            thirty days following service of the decision upon the applicant. The record
            of the hearing before the Board must be transcribed at the applicant’s
            expense and provided to the Court. A copy of the Petition for Review and
            the hearing transcript must also be served upon the Board.

     2.     Within thirty days of receipt of the Petition, the Board shall transmit the
            entire record to the Clerk of the Supreme Court with a response to the
            Petition fully advising the Court as to the Board’s reasons for its decision,
            and admitting or contesting any assertions made by the applicant in the
            Petition.




                                           44